Citation Nr: 0935060	
Decision Date: 09/17/09    Archive Date: 09/23/09

DOCKET NO.  98-16 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the right hip.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bursitis of the left hip.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to 
February 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Phoenix, Arizona 
Department of Veterans' Affairs (VA) Regional Office (RO).

In a July 2003 rating decision, the RO granted service 
connection for bursitis of the right and left hips and 
assigned a zero percent rating for each hip, effective June 
5, 2002.  The Veteran filed a NOD later that month.  In March 
2004, the RO increased the initial disability rating for 
bursitis to 10 percent for each hip and furnished the Veteran 
a supplemental statement of the case (SSOC) regarding the 
above ratings.  In response, the Veteran submitted an Appeal 
Status Election form later that month, indicating that she 
was satisfied with the 10 percent ratings.  However, in an 
April 2004 letter, she expressed disagreement with the 10 
percent ratings.  Despite the Veteran's earlier statement 
indicating her satisfaction with these issues, the Board, in 
a June 2007 decision, construed the April 2004 statement as a 
substantive appeal, thereby finding that the Veteran 
perfected an appeal of the initial ratings of 10 percent 
assigned following the grant of service connection for 
bursitis of the right and left hips.

In addition, in the July 2003 rating decision, the RO also 
denied the Veteran's claims seeking entitlement to (primary 
and secondary) service connection for a lumbar spine 
disorder. In March 2004, the RO furnished the Veteran an SSOC 
that addressed the aforementioned issue.  Later, in March 
2004, the Veteran submitted a VA Form 9 and expressed her 
disagreement with the denials of service connection for the 
lumbar spine disorder.  By a June 2007 decision, the Board 
construed this statement as a NOD.  Subsequently, in an April 
2004 statement, the Veteran continued to express disagreement 
with the denials of service connection.  In July 2004, the RO 
issued another SSOC on the above issues.  Thus, the Board, in 
the June 2007 decision, accepted the April 2004 statement as 
a substantive appeal, thereby finding that the Veteran 
perfected an appeal of this issue as well.  The fact that the 
July 2004 SSOC was issued after the substantive appeal does 
not change the appellate status.  See Archibold v. Brown, 9 
Vet. App. 124, 132 (1996).

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans' Law Judge in August 2005.  A transcript 
of that hearing has been associated with the claims file.  

These matters were before the Board in February 2006 and June 
2007, and were then remanded for further development.

The Board notes that during a February 2009 VA examination, 
the examiner concluded that based on the fact that the 
Veteran had "bilateral total knees," a one-half inch 
shortening of the left lower extremity, chronic severe 
fibromyalgia and severe lower back pain, he would consider 
her unemployable in any occupation he was familiar with, 
whether it was sedentary or standing and non-stressful.  The 
Veteran was granted entitlement to a total rating based on 
individual unemployability from March 2004 to May 2004.  As 
the Veteran's knees and back were both considered in the 
examiner's findings as rendering the Veteran unemployable, 
the record reasonably raises a new claim for entitlement to a 
total rating for individual unemployability.  As a claim 
regarding the Veteran's knees is not presently in appellate 
status before the Board, the issue of a total rating for 
individual unemployability must be referred to the RO for 
appropriate action.

The issues of entitlement to an initial disability rating in 
excess of 10 percent for bursitis of the right and left hips 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection is in effect for a total arthroplasty 
of the right knee (previously rated as residuals of a right 
knee injury, status postoperative arthroscopy and 
chondroplasty and degenerative arthritis of the right knee), 
currently evaluated as 60 percent disabling.

2.  The objective medical evidence of record does not 
demonstrate that a lumbar spine disorder originated during 
active service.

3.  Affording the Veteran the benefit of the doubt, the 
objective medical evidence of record demonstrates that the 
Veteran's current lumbar spine disorder is directly related 
to her service-connected total arthroplasty of the right 
knee.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, a 
lumbar spine disorder is proximately due to, or the result 
of, the service-connected total arthroplasty of the right 
knee.  38 U.S.C.A. §§ 1101, 1131, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2008).  The legislation 
has eliminated the well-grounded claim requirement, has 
expanded the duty of VA to notify the Appellant and the 
representative, and has enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  See generally VCAA.  

In this case, the Board finds that the RO has substantially 
satisfied the duties to notify and assist, as required by the 
VCAA.  To the extent that there may be any deficiency of 
notice or assistance, there is no prejudice to the Veteran in 
proceeding with this issue given the fully favorable nature 
of the Board's decision.

Pertinent Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder on a direct basis, there must be: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b); Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all of the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 3.303(a) (2008).  See Baldwin v. West, 13 Vet. App. 
1 (1999).  When there is an approximate balance of positive 
and negative evidence regarding a material issue, the benefit 
of the doubt in resolving each such issue shall be given to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2008).  See Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001).  If the Board determines that the 
preponderance of the evidence is against the claim, then it 
has necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule will not be 
applicable.  Ortiz, 274 F.3d at 1365.

With regard to VA examinations, the Board notes that the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
See Powell v, West, 13 Vet. App. 31, 35 (1999).

Analysis

In lay statements and testimony presented throughout the 
duration of the appeal, the Veteran, her family and friends 
maintain that she was injured in a car accident in 1979, 
while on active duty, and has had recurring back pain since 
that time.  The Veteran also alleges that her current low 
back pain is secondary to her service-connected right knee 
condition (rated as a total arthroplasty of the right knee).  

Service connection is in effect for a total arthroplasty of 
the right knee (previously rated as residuals of a right knee 
injury, status postoperative arthroscopy and chondroplasty 
and degenerative arthritis of the right knee), currently 
evaluated as 60 percent disabling

Service treatment reports reflect that the Veteran was 
treated for complaints of back pain in October 1978, at which 
time she was treated for an upper gastrointestinal hiatal 
hernia.  The Veteran was also involved in an automobile 
accident in April 1979 and was treated for resulting 
injuries, including hip pain.  An April 1979 radiology report 
of the pelvis noted a slight left tilt of the lumbar spinal 
axis with otherwise unremarkable osseous-articular 
structures.  A June 1979 periodic examination reflects that 
an examination of the spine was normal and no findings of a 
back problem were reported.  In August 1979, the Veteran was 
treated for complaints of low back pain and diagnosed with an 
urinary tract infection.  

Private medical records from June 1990 to June 2005 and VA 
outpatient treatment reports from February 1996 to March 2007 
reflect that the Veteran has been treated for and diagnosed 
with low back pain, back strain, mechanical back pain, 
chronic pain syndrome, inflammation in the lumbosacral area, 
lumbosacral strain, left sciatica, limitation of motion of 
the lumbar spine, soft tissue injury to the low back, 
myofascial pain in the low back, lumbosacral sprain and 
chronic mechanical back pain without discogenic disease or 
radiculopathy.  The medical evidence of record reflects that 
the Veteran was treated as early as June 1990 for back 
problems.  These records also reflect that the Veteran had 
reportedly fallen and injured her back in 1986 or 1987 as 
well as in May 1990 and she reported having a motor vehicle 
accident in 1984.

In a July 1998 physical medicine consultation for Social 
Security disability evaluation, the physician, who reportedly 
reviewed the Veteran's available past medical records and 
history and performed a physical examination, described the 
etiology of the Veteran's lumbar spine condition as being her 
May 1990 injury.  

In a February 2002 private medical report, the Veteran's 
private physician, Dr. S., noted that they had discussed the 
possibility that her back pain could be related to her 
arthritis in the knees, as the result of a right knee injury 
and osteoarthritis of the knees both had affected her low 
back muscles and posture.  

In an August 2002 VA examination, the Veteran reported that 
low back pain symptoms began in about 1980 or 1981, in 
service, as secondary to a motor vehicle accident, wherein 
she reported that the car rolled over six times.  She 
reported having no surgery to the back at this time.  No low 
back disorder was diagnosed at this time. 

In an August 2002 private medical report, Dr. S. opined that 
the Veteran's lower back was at least likely or likely 
secondary to the right knee service-connected injuries 
stemming back several years ago.  The physician also opined 
that it was also as likely as not that a chronic disability 
of the back was likely related to favoring the right lower 
extremity.  

In a December 2002 private medical report, Dr. S. reported 
that it was likely that the Veteran's disabling chief 
complaints of pain, decreased range of motion and flexion 
noted in the hips and spinal apex were directly related to a 
motor vehicle accident occurring between 1979 and 1980.  

In a May 2003 VA examination, the Veteran was diagnosed with 
lumbar spine discomfort, which the examiner noted to be, at 
best, secondary to a very mild case of degenerative joint 
disease but for the most part was secondary to muscle spasms 
temporarily related to emotional stressful events.  While the 
examiner opined that the lumbar spine discomfort was unlikely 
to be related to the Veteran's motor vehicle accident in 
April 1979, based upon a review of the claims file, he did 
find that the lumbar spine condition had an intermediate 
likelihood of being secondary to the Veteran's already 
service connected right knee condition due to an altered 
gait.  

In a finalized version of the May 2003 VA examination, the VA 
examiner amended his opinion regarding the Veteran's lumbar 
spine as it related to her right knee.  In this report, the 
examiner opined that the lumbar spine condition was at least 
as likely as not secondary to her already service connected 
right knee condition, due to an altered gait.  

In a March 2005 VA examination, the Veteran was diagnosed 
with lumbosacral strain.  

An October 2005 VA outpatient treatment report reflects that 
the Veteran received chiropractic treatment for her low back 
disorder.  At this time, the chiropractor included in his 
assessment that the Veteran's condition was chronic from the 
1979 motor vehicle accident.

In a February 2009 VA examination, the examiner noted that x-
rays of the lumbosacral spine revealed some mild lumbar 
spondylosis.  The examiner also found that the Veteran's 
subjective complaints outweighed the objective findings and 
she could not find any orthopedic reason to account for these 
symptomatology symptoms.  Finally, in a June 2009 VA 
examination

After a careful review of the record and resolving all doubt 
in favor of the Veteran, the Board finds that on balance the 
evidence supports the Veteran's claim for service connection 
for a lumbar spine disorder, as secondary to the service-
connected total arthroplasty of the right knee.  In this 
regard the Board notes that the Veteran is service-connected 
for a total arthroplasty of the right knee (previously rated 
as residuals of a right knee injury, status postoperative 
arthroscopy and chondroplasty and degenerative arthritis of 
the right knee), currently evaluated as 60 percent disabling.  
The post service medical evidence of record reflects that the 
Veteran is currently diagnosed with a lumbar spine disorder.  

In considering whether a medical nexus opinion has been 
furnished which related the Veteran's current disability to 
her active service or to a service-connected disability, the 
Board notes that there are several opinions of record.  The 
medical record currently contains a July 1998 physical 
medicine consultation for Social Security disability 
evaluation in which the physician reportedly reviewed the 
Veteran's available past medical records and history and 
performed a physical examination, and found the Veteran's 
lumbar spine condition as being due to her May 1990 injury.  
The record also includes February 2002 and August 2002 
opinions from the Veteran's private physician, Dr. S., that a 
lumbar spine condition was related to the Veteran's service 
connected knee injury, and a December 2002 opinion from Dr. 
S. relating a lumbar spine condition to an in-service motor 
vehicle accident.  Finally, the record also contains a May 
2003 VA examiner's opinion that the Veteran's lumber spine 
condition had an intermediate likelihood of being secondary 
to her already service connected right knee condition, due to 
altered gait.  On balance, the Board finds that these 
opinions put the evidence in relative equipoise, and as such, 
service-connection for a lumbar spine disorder as secondary 
to the service-connected total arthroplasty of the right knee 
is warranted. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2008).  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Thus, following a full review of the record, and giving the 
Veteran the benefit of the doubt, the Board concludes that 
service connection for lumbar spine disorder as secondary to 
the service-connected total arthroplasty of the right knee, 
is warranted.

ORDER

Service connection for lumbar spine disorder, as secondary to 
the service-connected total arthroplasty of the right knee, 
is granted.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to her claims for an 
initial disability rating in excess of 10 percent for 
bursitis of the right and left hips.  38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159 (2008).  These 
issues were previously remanded by the Board in June 2007 for 
further development, namely for a VA examination to assess 
the nature and extent of the Veteran's current bilateral hip 
disabilities.  

In a February 2009 VA examination, the examiner found that 
upon examining the hips, the Veteran complained of severe 
pain with even light palpation of the fatty tissue which was 
in abundance over both hips before the examiner even got down 
to the greater trochanteric bursa.  The examiner found that 
it was hard to explain why even light touch to the fatty 
tissue caused severe pain and the Veteran did not have any 
right or left hip intrinsic arthritic problems.  Finally the 
examiner concluded that it was difficult to make a diagnosis 
of bursitis when just squeezing the fatty tissue over the 
greater trochanter caused pain.

In this case the Board notes that the Veteran was scheduled 
for a June 2009 VA examination, for a more specific analysis 
of her right and left hip bursitis.  The examiner concluded 
that he did not believe the Veteran had greater trochanteric 
bursitis and that her limited flexion to 30 degrees due to 
pain in the soft tissues would be adequately explained by a 
fibromyalgia diagnosis.  

As the Veteran is service connected for bursitis of the hips, 
she claims her condition has worsened and the most recent VA 
examination reflects that a disability of fibromyalgia 
exists, this raises a claim for service connection for 
fibromyalgia which must be remanded to the RO for the 
appropriate development and adjudication.

As the issue of service connection for fibromyalgia is being 
remanded for the appropriate development and adjudication, 
the issues of an initial disability rating in excess of 10 
percent for bursitis of the right and left hips should also 
be remanded, as these issues cannot be resolved without the 
adjudication of service connection for fibromyalgia, as this 
claim encompasses the Veteran's bilateral hip disability and 
may affect the rating criteria under which the Veteran is to 
be rated.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  

Accordingly, the case is REMANDED for the following action:

1.  After the appropriate development has 
been completed to the extent possible with 
respect to the claim for service 
connection for fibromyalgia, the record 
should again be reviewed.  The claims 
should be adjudicated, to include the 
following issues:  (1) entitlement to 
service connection for fibromyalgia; (2) 
entitlement to an initial disability 
rating in excess of 10 percent for 
bursitis of the right hip; and (3) 
entitlement to an initial disability 
rating in excess of 10 percent for 
bursitis of the left hip.

2.  If the benefits for service connection 
for fibromyalgia are denied, the Veteran 
and her representative, if any, are to be 
informed that this issue will be returned 
to the Board only if the Veteran initiates 
an appeal by filing an NOD and, following 
the issuance of an SOC, completes the 
appeal by filing of a timely and adequate 
substantive appeal.  If a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.

3.  If the benefits sought on appeal 
remain denied, specifically the claims for 
entitlement to an initial disability 
rating in excess of 10 percent for 
bursitis of the right and left hips, the 
Veteran and representative, if any, should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


